ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Tier-One Quality Solutions                    )      ASBCA No. 61190
                                              )
Under Contract No. M00681-15-P-0032           )

APPEARANCE FOR THE APPELLANT:                        Mr. Dennis Kelly
                                                      Vice President

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     John W. Torresala, Esq.
                                                     Erin L. Hernandez, Esq.
                                                     Maj Russell R. Henry, USMC
                                                      Associate Counsel
                                                      Western Area Counsel Office
                                                      Camp Pendleton, CA

                                 ORDER OF DISMISSAL

       By correspondence dated 17 June 2017, appellant asked that this appeal be
withdrawn and stated that it intended to submit a claim to the contracting officer for a
decision. The government has provided appellant with the contact information for the
cognizant contracting officer. By Order dated 10 July 2017, the Board informed the
parties that it intended to dismiss this appeal unless either party objected within 14 days
of the date of the Order. The Board has not received an objection from either party.

      Accordingly, this appeal is dismissed without prejudice to the contractor's
submittal of a claim to the contracting officer.

       Dated: 28 July 2017



                                                   RICHARD SHACKLEFORD
                                                   Administrative Judge
                                                   Vice Chairman
                                                   Armed Services Board
                                                   of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61190, Appeal of Tier-One Quality
Solutions, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2